896 F.2d 554
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert W. TIDWELL, Defendant-Appellant.
No. 89-5880.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1990.

Before KEITH and ALAN E. NORRIS, Circuit Judges, CHARLES W. JOINER, Senior District Judges.*
PER CURIAM.


1
Defendant Robert Tidwell appeals from an order of the district court denying his motion to dismiss the indictment, grounded upon his argument that prosecution would violate the Double Jeopardy Clause of the Fifth Amendment to the United States Constitution.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in denying the motion to dismiss.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the district court having articulated the reasons why the motion was denied, the order of the district court is affirmed upon the reasoning set out by that court in its opinion of July 5, 1989.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation